Title: To Thomas Jefferson from John Strode, 25 March 1805
From: Strode, John
To: Jefferson, Thomas


                  
                      25 Mch. 1805
                  
                  My Son Tom has just Sent me a Letter inclosing a few of the Seed of the soft Sembler or Quash, which He humbly intreats the President to accept, together with Ardent prayers for His health & Felicity.
                  I was not fortunate enough to receive the Letter &c or know anything of them untill they had been several days at Our Cot. House, and then a private Gentleman who intended for Albemarle Coty. kindly offerd to carry this for me to CharlottesVille, which hurried me or my Letter had certainly been more correct & the model some thing better finish’d. I expected the wood was very well seasond, but now I am going to inclose it. Find it has Sprung a little well knowing, Good and Worthy Sir, You will benignly account and pardon every defect & every Weakness which Originates in the good intentions of the Heart   my poor wishes however ardent, are but small among the many thousands which are continual breathd for Your health & felicity.
                  
                     John Strode 
                     
                  
                  
                     At last the above mentioned Gentleman has declined his Journey on Acct of the appearance of Rainy Weather, in consequence this goes by post.
                  
               